Title: From Thomas Jefferson to Lewis Harvie, 28 May 1803
From: Jefferson, Thomas
To: Harvie, Lewis


          
            Dear Sir
            Washington May 28. 1803.
          
          The motives explained to you in my letter of April 22. have induced me to [meet] for myself the inconveniencies of wanting a secretary, and, I fear, to derange for you also your plan of reading, two months beyond the time I had expected. the time of Capt. Lewis’s return from Philadelphia and consequently of his departure from hence, being still uncertain, tho’ daily possible, I take the liberty of proposing to you to come on so soon as your own convenience will permit. should you desire to bring on any thing too bulky for the stage, there are vessels which ply constantly between Richmond & Alexandria & this place, by which they will come safely.
          Advices from Europe to Apr. 24. shew war to be almost inevitable between France & Great Britain. it’s plan will make a greater change on the face of the globe than even the late war has done; and will have effects on us of so complicated an aspect as to defy calculation. if our citizens will yield to neither the hopes nor fears with which the malcontents among us will endeavor to agitate them, our course will be a safe one. but to make the best of it will require calmness and confidence on their part, on ours to preserve the advantages of neutrality as long as possible, and if forced to relinquish them, to obtain such improvements of our situation as may lay the foundation for future & further prosperities. be so good as to present my friendly salutations to Colo. & mrs Harvie & to accept yourself assurance of my affections & best wishes.
          
            Th: Jefferson
          
         